DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-5 and 11-18 are presented for examination. Claims 6-10 and 19-31 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Grant J. Scott Registration No. 36,925 on 02/18/2021. 
The application has been amended as follows:
Please amend the claims 1 and 11 as follows:
Listing of Claims:
1. (Currently amended) A test device, comprising:
a test mounting circuit having a plurality of semiconductor devices mounted thereon as respective devices-under-test that comprise corresponding delay control circuits and target circuits therein; and

wherein the first target circuit includes a first memory cell array and the second target circuit includes a second memory cell array; 
wherein a timing at which the test input(s) is written into the first memory cell array is different from a timing at which the test input(s) is written into the second memory cell array; and
wherein the test logic is configured to provide a delay control signal to the plurality of semiconductor devices to set different delay amounts for the test input(s).

2. (Previously presented) The test device of Claim 1, wherein the first and second delay control circuits receive the same test input(s) at the same time from said test logic, yet provide the test input(s) to the first and second target circuits at different times so that a first test mode is commenced within the first target circuit using the test input(s) before a second test mode is commenced within the second target circuit using the test input(s).



4. (Original) The test device of Claim 3, wherein the first delay control circuit is configured to bypass the timing control circuit when output test data generated by the first target circuit is passed through the first delay control circuit.

5. (Original) The test device of Claim 2, wherein the first delay control circuit comprises a first timing control circuit that delays passing of a plurality of portions of the test input(s) therethrough and to the first target circuit by a corresponding plurality of unequal delay amounts.

	6.-10. (Canceled).

11. (Currently amended) A test device, comprising:
a device under test (DUT) mounting circuit on which a plurality of semiconductor devices are mounted as a DUT; and
a test logic configured to generate a test input provided to target circuits in the plurality of semiconductor devices and determine whether the DUT is defective based on a test output from the plurality of semiconductor devices,
wherein the test logic is configured to provide: (i) the test input to the plurality of semiconductor devices in parallel, and (ii) a delay control signal to the plurality of semiconductor devices to set different delay amounts for the test input; and


12. (Original)	The test device of claim 11, wherein each of the plurality of semiconductor devices comprises a delay control circuit that receives the test input, delays the test input, and outputs a delayed test input, and
wherein the test logic is configured to provide a delay control signal to the plurality of semiconductor devices to set different delay amounts for the test input.

13. (Original)	The test device of claim 11, wherein the plurality of semiconductor devices are classified into first to N-th groups (where N is an integer that is equal to or greater than 2), each of the first to N-th groups including one or more semiconductor devices,
wherein target circuits in semiconductor devices belonging to a same group simultaneously receive the test input, and target circuits in semiconductor devices belonging to different groups receive the test input at different timings.

14. (Original)	The test device of claim 11, wherein the plurality of semiconductor devices comprise M semiconductor devices (where M is an integer that is equal to or greater than 2),


15. (Original)	The test device of claim 11, wherein the plurality of semiconductor devices comprise a first semiconductor device, the first semiconductor device including a plurality of channels each receiving the test input via an independent interface,
wherein target circuits in the plurality of channels receive the test input at different timings.

16. (Original)	The test device of claim 15, wherein the first semiconductor device comprises a high bandwidth memory (HBM).

17. (Original)	The test device of claim 11, wherein the plurality of semiconductor devices comprise semiconductor packages,
wherein the test logic is on a test board including the DUT mounting circuit.

18. (Original)	The test device of claim 11, wherein the plurality of semiconductor devices comprise dies formed in a semiconductor wafer,
wherein the test logic is included in a probe card for testing the dies of the semiconductor wafer.

19.-31. (Canceled).

Allowable Subject Matter
5.	Claims 1-5 and 11-18 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " said delay control circuits comprising at least first and second delay control circuits configured to pass the test input(s) to corresponding first and second target circuits during respective first and second test time intervals that are out-of-phase relative to each other, by delaying the test input(s) that is passed to the second target circuit relative to the test input(s) that is passed to the first target circuit so that testing of the second target circuit is delayed relative to the first target circuit; wherein the first target circuit includes a first memory cell array and the second target circuit includes a second memory cell array; and wherein a timing at which the test input(s) is written into the first memory cell array is different from a timing at which the test input(s) is written into the second memory cell array; and wherein the test logic is configured to provide a delay control signal to the plurality of semiconductor devices to set different delay amounts for the test input(s)." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 11:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2-5 and 12-18 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.				


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112